DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1 and 3-21 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the first coupling wiring is folded back to the signal supply unit side in the middle of running from the signal supply unit to the wiring region; and the first coupling wiring includes a signal supply unit coupling portion coupled to the signal supply unit and extending toward the wiring region side, a wiring coupling portion coupled to the wiring and extending toward the signal supply unit side, and an intermediate portion coupled to each of an extension end-side portion of the signal supply unit coupling portion and an extension end-side portion of the wiring coupling portion.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 15 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the plurality of coupling wirings includes a first coupling wiring coupled to a wiring having a short distance from the signal supply unit, and a second coupling wiring coupled to a wiring having a long distance from the signal 
The following is an examiner's statement of reasons for allowance: Claim 20 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the plurality of coupling wirings includes a first coupling wiring coupled to a wiring having a short distance from the signal supply unit, and a second coupling wiring coupled to a wiring having a long distance from the signal supply unit among the plurality of wirings, the first coupling wiring is folded back to the signal supply unit side in the middle of running from the signal supply unit to the wiring region, and a plurality of second wirings disposed in the wiring region and extending so as to intersect the wiring, wherein the plurality of wirings are disposed such that an arrangement interval thereof is larger than an arrangement interval of the plurality of second wirings.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 3-14, 16-19 and 21 depend from claim 1, 15 or 20 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KYOUNG LEE/Primary Examiner, Art Unit 2895